Citation Nr: 0729635	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-25 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for chronic lumbosacral strain.

2. Entitlement to an initial compensable rating for peptic 
ulcer disease.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 2001 to March 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in March 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. Chronic lumbosacral strain is manifested by flexion to 80 
degrees and a combined range of motion greater than 120 
degrees without muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, or 
neurological abnormality, or incapacitating episodes. 

2. The symptoms associated with peptic ulcer disease do not 
more nearly approximate or equate to mild, recurring 
symptoms.


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 10 percent 
for chronic lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2007).

2. The criteria for an initial compensable rating for peptic 
ulcer disease have not been met.  38 U.S.C.A. §§ 1155, 
5107(b), (West 2002 & Supp. 2007); 38 C.F.R. § 4.114, 
Diagnostic Code 7304 (2007).




Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided the veteran with content-complying VCAA 
notice on the underlying claims of service connection by a 
letter dated in November 2004.  Where, as here, service 
connection has been granted and initial disabilities ratings 
has been assigned, the claims of service connection have been 
more than substantiated, they have been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once the claims of service 
connection have been substantiated, the filing of a notice of 
disagreement with the rating of the disabilities does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claims for 
initial higher ratings.  Dingess, 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded VA 
examinations.  As the veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.



Since the veteran is appealing the initial assignment of a 
disability rating, following the award of service connection, 
the Board will consider staged ratings, that is, separate 
ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Chronic Lumbosacral Strain

Factual Background

In November 2004, the veteran filed his original claim of 
service connection for a low back disability.

In January 2005, the veteran underwent a VA examination.  At 
that time, he stated that he had suffered from constant lower 
back pain for two years, following a motor vehicle accident.  
He described the pain as sharp, cramping and burning in 
nature.  The pain traveled from the upper back to his neck.  
He rated the pain as 7 on a scale of 1 to 10, 10 being the 
most painful.  The pain was elicited by physical activity and 
relieved with medication.  On examination, the examiner noted 
no muscle spasms or tenderness.  Flexion was to 80 degrees 
with pain, extension was to 20 degrees with pain, lateral 
bending was to 25 degrees to each side with pain, and 
rotation was to 30 degrees without pain, bilaterally.  X-rays 
of the lumbar spine revealed no abnormalities.  The straight 
leg raising was negative, bilaterally.  The diagnosis was 
chronic lumbosacral strain, subsequent to trauma.  The 
examiner indicated that range of motion of the spine was 
additionally limited by pain following repetitive use.  It 
was not limited however, by fatigue weakness, lack of 
endurance or incoordination.  There was no evidence of 
ankylosis of the spine or signs of intervertebral disc 
syndrome with chronic permanent root involvement.  A 
peripheral nerve examination was within normal limits.  The 
neurological examination also revealed normal motor and 
sensory functions.

During a VA examination in January 2006, the veteran 
presented complaints of constant low back pain, which he 
rated as 4 to 5 on a scale of 1 out of 10, 10 being the most 
painful and intermittent pain with flares up to 7 or 8, 
usually with repetitive lifting.  

The back pain would also worsen with prolonged sitting or 
standing.  The veteran related missing 5 days of work in the 
previous 6 months, as a result of the back pain.  

Although the veteran reported that the back pain was 
incapacitating and rendered him unable to work, he denied 
that a physician prescribed bed rest or being medically 
excused from work.  There were no incapacitating episodes.  
There was no leg weakness or pain radiating to the legs, and 
his bowel and bladder functions were normal.  Upon reviewing 
the veteran's case file, the examiner noted that a scan of 
the veteran's lumbar spine performed in December 2002, 
revealed a broad protrusion of the L4-5 disk, but there was 
apparently no herniation.  There was a minimal bulge of the 
L5-S1 disk. 

On examination, flexion was to 80 degrees, extension was to 
30 degrees and lateral bending and rotation was to 30 
degrees, bilaterally.  There was mild lumbar pain at the 
ranges of motion.  There was no tenderness or evidence of 
paralumbar muscle spasms.  There was no active or passive 
change in the range of motion with repetitive use, or 
additional losses of ranges of motion due to pain, impaired 
endurance, fatigue, incoordination, or flare-ups. The 
straight leg raising was normal, bilaterally.  The veteran's 
gait and posture were normal.  He had normal motor and 
sensory reflexes.  The examiner found that the veteran had 
degenerative disk disease of the lumbar spine associated with 
mild bulging of the disks at L4-5 and L5-S1. 

Analysis

The service-connected chronic lumbosacral strain is rated 10 
percent disabling ever since service connection was 
established in March 2005, and it is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5237, for lumbosacral strain.

Under 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, the criteria for the next higher 
rating, 20 percent, are forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the 

combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Any associated objective neurological abnormality 
is to be evaluated separately.   38 C.F.R. § 4.71a, 
Diagnostic Code 5237. 

For VA rating purposes, the normal ranges of motion of the 
lumbar spine are forward flexion to 90 degrees, extension to 
30 degrees, lateral flexion, right and left, 30 degrees, and 
rotation, right and left, 30 degrees.  38 C.F.R. § 4.71a, 
Plate V.

In this case, the veteran underwent two VA examinations, one 
in January 2005, just prior to his military discharge and one 
in June 2006.  In January 2005, range of motion was flexion 
to 80 degrees, extension to 20 degrees, lateral bending to 25 
degrees to each side, and rotation to 30 degrees to each 
side.  The combined range of motion of the thoracolumbar 
spine during the initial examination was 210 degrees.  In 
June 2006, range of motion was flexion to 80 degrees, 
extension to 30 degrees, and lateral bending and rotation to 
30 degrees to each side.  The  combined range of motion was 
230 degrees.  There was no evidence of muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  The neurological examinations revealed 
normal motor and sensory functions. Therefore, a rating 
higher than 10 percent is not warranted.  And as there is no 
associated objective neurological abnormality, a separate 
compensable rating for neurological deficit is not warranted. 

In January 2005, the examiner noted that range of motion of 
the spine was additionally limited by pain following 
repetitive use.  It was not limited however, by fatigue, 
weakness, lack of endurance or incoordination.  In January 
2006, the veteran presented complaints of constant low back 
pain with flare-ups usually during repetitive lifting.  He 
complained that the back pain would also worsen with 
prolonged sitting or standing.  

On examination, there was no active or passive change in the 
range of motion with repetitive use, or was there any 
additional loss of range of motion due to pain, impaired 
endurance, fatigue incoordination or flare-ups.  

There is no objective medical evidence to show that pain or 
flare-ups of pain results in any additional limitation of 
motion of the lumbar spine to a degree that supports a rating 
higher than 10 percent, considering functional loss due to 
pain or painful movement under 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet App 202 (1995). 

Since one VA examiner identified disc disease, the Board has 
considered an increased rating under Diagnostic Code 5243, 
for intervertebral disc syndrome or disc disease, which is 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining separate evaluations 
of the chronic orthopedic and neurologic manifestations, 
whichever method results in the higher rating.

The criteria for the next higher rating, 20 percent, under DC 
5243, based on incapacitating episodes are incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.

The term "incapacitating episode" under Diagnostic Code 5243 
means a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

As noted above, the VA examiner who performed the June 2006 
examination, diagnosed degenerative disk disease of the 
lumbar spine associated with mild bulging of the disks at L4-
5 and L5-S, based in part on a December 2002 scan film.  
Although at the time the veteran reported that he was 
incapacitated due to his back disability, which rendered him 
unable to work, he denied physician prescribed bed rest or 
being medically excused from work.   Therefore a 20 percent 
rating under Diagnostic Code 5243 for intervertebral disc 
syndrome is not warranted. 

The veteran's chronic lumbosacral strain has presented a 
degree of impairment consistent with the current 10 percent 
rating under Diagnostic Code 5237, since the effective date 
of the claim.

For the above reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Although the Board is precluded by regulation from assigning 
an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in 
the first instance, the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service.  In this 
case, the veteran related missing 5 days of work in the 6 
months preceding the June 2006 evaluation, as a result of the 
back pain.  However, the Board finds that the picture is not 
so exceptional or unusual as to render impractical the 
application of the regular schedular criteria.  For this 
reason, the Board finds no basis to refer this case for 
consideration of an extra-schedular rating.

Peptic Ulcer Disease

Factual Background 

In November 2004, the veteran filed his original claim of 
service connection for peptic ulcer disease.

Peptic ulcer disease is rated under Diagnostic Code 7304.  
The criteria for the next higher rating, 10 percent, are mild 
recurring symptoms once or twice yearly, namely, anemia and 
weight lost or incapacitating episodes. 

On VA examination in January 2005, the veteran stated that he 
had gained weight over a period of six months.  He related 
having nausea and vomiting sometimes once a week.  He denied 
anemia.  The examiner diagnosed peptic ulcer disease, based 
on the veteran's subjective complaints, as the examiner found 
no objective findings consistent with the condition.  The 
examiner indicated that there was no functional impairment 
resulting from this condition.  

On VA examination in January 2006, the examiner reported that 
the veteran did not have nausea or vomiting and his weight 
had been stable. The examiner concluded that the diagnosis of 
peptic ulcer had not been established and that the veteran 
could be showing some minimal signs of gastritis, which was 
negligible.  

Analysis 

In the absence of evidence of mild recurring symptoms of 
ulcer disease once or twice yearly, namely, anemia and weight 
lost or incapacitating episodes, the criteria for a 
compensable rating have not been met at any time during the 
appeal period.  

For this reason, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).


ORDER

An initial rating higher than 10 percent for chronic 
lumbosacral strain is denied.

An initial compensable rating for peptic ulcer disease is 
denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


